DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/22/20. It is noted, however, that applicant has not filed a certified copy of the China application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/21 has been considered by the examiner.

Drawings
The drawings were received on 04/22/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Duvnjak (S 2018/0358902 A1).
           Duvnjak discloses a peak switching and optimal SR drive timing control in Figures 1- 6.

Regarding claim 1.  A switching mode power supply (Figure 2, (100)), comprising: a primary switch circuit (S1 and 132), coupled to a primary side of an electrical isolation device (104), the primary switch circuit being periodically turned on and off, to deliver an input voltage into a secondary side of the electrical isolation device; a secondary switch circuit (SR and 134), coupled to a secondary side of the electrical isolation device, the secondary switch circuit being periodically turned on and off, to provide a desired output voltage; a primary control circuit, configured to control the primary switch circuit in response to a current flowing through the primary side or a variation rate of a voltage signal indicative of a voltage across the primary switch circuit, so that: during normal operation, when the current flowing (119) through the primary side reaches an inverse current threshold, or when the variation rate of the voltage signal reaches a rate threshold, the primary switch circuit is turned on; and a secondary control circuit (134), configured to control the secondary switch circuit to be ON for a period of time before the primary switch circuit is turned on (see paragraphs 27-39).

Regarding claim 9.  A primary control circuit (Figure 2) used in a switching mode power supply (100), the switching mode power supply including a primary switch circuit (S1 and 132), coupled to a primary side of an electrical isolation device, and a secondary switch circuit (SR and 134),  coupled to a secondary side of the electrical isolation device, the primary control circuit comprising: a primary logical circuit (132), configured to turn on the primary switch circuit when a current flowing through the primary side reaches an inverse current threshold (119), or when a variation rate of a voltage signal indicative of a voltage across the primary switch circuit reaches a rate threshold during normal operation (see paragraphs 27-39).

Regarding claim 17.  A method used in a switching mode power supply (Figure 2, (100)), the switching mode power supply including a primary switch circuit (S1 and 132), coupled to a primary side of an electrical isolation device, and a secondary switch circuit  (SR and 134), coupled to a secondary side of the electrical isolation device, the method comprising: receiving an input voltage at the primary side, and generating an output voltage at the secondary side by controlling (130) the primary switch circuit and the secondary switch circuit to be ON and OFF; detecting a primary current information (119) or a variation rate information of a voltage across the primary switch circuit during normal operation, and turning on the primary switch circuit when a current flowing through the primary side reaches an inverse current threshold (119), or when the variation rate of the voltage across the primary switch circuit reaches a rate threshold; and 4837-8666-5702 1Page 29 of 31087405-000002USPTgenerating a frequency control signal according to the output voltage, to control (134) 99the secondary switch circuit to be ON for a period of time before the primary switch circuit is turned on (see paragraphs 27-39).

Regarding claim 19. The method of claim 17, wherein: controlling (Figure 2, (130)) a turn-off of the primary switch circuit in response to a turn-on frequency of the primary switch circuit.

Allowable Subject Matter
Claims 2-8, 10-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “wherein during normal operation, the primary switch circuit is turned on when the current flowing through the primary side reaches the inverse current threshold and when the voltage across the primary switch circuit is lower than a zero reference voltage; or when the variation rate of the voltage signal reaches a rate threshold“ in addition to other limitations recited therein
Claim 3 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “a third winding, wherein during normal operation, the primary switch circuit is turned on when the current flowing through the primary side reaches the inverse current threshold and when a voltage across the third winding is lower than a zero reference voltage; or when the variation rate of the voltage signal reaches a rate threshold“ in addition to other limitations recited therein.

Claim 4 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “wherein the primary control circuit comprises: a frequency to voltage converter, configured to generate a compensation signal in response to a turn-on frequency of the primary switch circuit, to turn off the primary switch circuit“ in addition to other limitations recited therein.

Claim 6 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “wherein the secondary control circuit comprises: a frequency generator, configured to generate a frequency control signal according to the output voltage, to turn on the secondary switch circuit; and a time length controller, configured to control an ON time length of the secondary switch circuit in response to the frequency control signal“ in addition to other limitations recited therein.

Claim 7 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “  he primary control circuit comprises: a first edge detector, configured to detect a positive jump of the voltage signal; a second edge detector, configured to detect a negative jump of the voltage signal; and a timing circuit, configured to start to time in response to the positive jump of the voltage signal, and to stop to time in response to the negative jump of the voltage signal, to control a turn-off of the primary switch circuit. “ in addition to other limitations recited therein.

Claim 8 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “further comprising a third winding, wherein the voltage signal comprises a voltage across the third winding“ in addition to other limitations recited therein.

Claim 10 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “wherein the primary logical circuit is further configured to turn on the primary switch circuit: when the current flowing through the primary side reaches the inverse current threshold and when the voltage across the primary switch circuit is lower than a zero reference voltage; or when the variation rate of the voltage signal reaches a rate threshold“ in addition to other limitations recited therein.

Claim 11 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “further comprising: a frequency to voltage converter, configured to generate a compensation signal in response to a turn-on frequency of the primary switch circuit, to turn off the primary switch circuit“ in addition to other limitations recited therein.
Claim 13 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “a first edge detector, configured to detect a positive jump of the voltage signal; a second edge detector, configured to detect a negative jump of the voltage signal; and a timing circuit, configured to start to time in response to the positive jump of the voltage signal, and to stop to time in response to the negative jump of the voltage signal, to control a turn-off of the primary switch circuit“ in addition to other limitations recited therein.

Claim 14 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “wherein the switching mode power supply further includes a secondary control circuit, and wherein the secondary control circuit is configured to turn on the secondary switch circuit for a period of time before the primary switch circuit's turn-on“ in addition to other limitations recited therein.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “wherein the secondary control circuit comprises: a frequency generator, configured to generate a frequency control signal according to an output voltage of the switching mode power supply, to turn on the secondary switch circuit; and a time length controller, configured to control an ON time length of the secondary switch circuit in response to the frequency control signal“ in addition to other limitations recited therein

Claim 18 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “detecting the primary current information and a voltage information across the primary switch circuit in the meantime; and turning on the primary switch circuit when the current flowing through the primary side reaches the inverse current threshold and when the voltage across the primary switch circuit is lower than a zero reference voltage“ in addition to other limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yee et al. (US 2018/021526 A1) discloses an isolated switching mode power supply and control method thereof.
Polivka (US 2016/0301314 A1) discloses a power converter with winding communication.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838